DETAILED ACTION
This action is responsive to the subject application filed on 10/18/2018:
Claims 1-21 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second surface;” “inside environment;” “second surface exposed to an inside environment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1.1	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Independent claims 1 and 13 recite the following limitations/features “second surface;” “inside environment;” “second surface exposed to an inside environment” that are not supported or described in the specification, as originally filed or as published. Neither these limitations/features “second surface;” “inside environment;” “second surface exposed to an inside environment” are shown or presented in the drawings. Clarification and/or appropriate correction is required.
	For the purpose of this examination, particularly the limitations/features “inside environment;” “second surface exposed to an inside environment” are not given a patentable weight and withdrawn from consideration.
Hence, the limitations/features “second surface exposed to an inside environment” in claims 1 and 13 will be interpreted as “a second surface [of a first aerodynamic structure] exposed to a second and/or third aerodynamic structure of the aerodynamic structure,” in light of the specification, and similar to how it is introduced in US Pat. No.: 10155373B2. 
1.1.2	Claims 2-12 and 14-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.1	Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.1.1	Claims 1 and 13 recite the limitation(s)/feature(s) “inside environment;” “second surface exposed to an inside environment” that are unclear what they are, and/or where exactly they are positioned/placed/located relative to each other, or relative to other aerodynamic structures, or whether the claimed “inside environment” is an environment inside an aircraft fuselage, or an environment between inner and outer surfaces of an aircraft, or what, or where, which renders the claims indefinite. Additionally these limitation(s)/feature(s) are not supported or described in the specification, as originally filed or as published, neither the limitations/features “second surface;” “inside environment;” “second surface exposed to an inside environment” are shown or presented in the drawings, which renders the claims indefinite. Clarification and/or appropriate correction is required.
	For the purpose of this examination, particularly the limitations/features “inside environment;” “second surface exposed to an inside environment” are not given a patentable weight and withdrawn from consideration.
Therefore, the limitations/features “second surface exposed to an inside environment” in claims 1 and 13 will be interpreted as “a second surface [of a first aerodynamic structure] exposed to a second and/or third aerodynamic structure of the aerodynamic structure,” in light of the specification, and similar to how it is introduced in US Pat. No.: 10155373B2. 
2.1.2	Claims 2-12 and 14-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No.: 10155373B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that narrower aerodynamic structure claim 13 of U.S. Patent No.: 10155373B2 covers the broader claim combination of aerodynamic apparatus claims 1 and 3 of the instant application;
it is obvious that narrower method claim 1 of U.S. Patent No.: 10155373B2 covers the broader claim combination of method claims 13 and 19 of the instant application.
2.	Claims 2-12 and 14-22 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claims.


	
Allowable Subject Matter
1.	Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-12 and 14-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	Claims 1 and 13 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action.
4.	Claims 2-12 and 14-21 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662